DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-07-27 (herein referred to as the Reply) where claim(s) 1-5, 7-15, 17-22 are pending for consideration.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) , is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) , is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) , because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) , applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .
The identified claim limitation(s) is/are: 
Claim(s) 1
	a first factory machine via a first cellular sidelink
		generic holder: a first factory machine
		functional language:  via a first cellular sidelink...

	a second factory machine via a second cellular sidelink
		generic holder: a second factory machine
		functional language:  via a second cellular sidelink...

Claim(s) 5
	a third factory machine via a third cellular sidelink
		generic holder: a third factory machine
		functional language:  via a third cellular sidelink...

Claim(s) 7
	a locally hosted donor distributed unit communicatively coupled via private user
		generic holder: a locally hosted donor distributed unit
		functional language:  communicatively coupled via private user...

	a centralized unit and the private user plane
		generic holder: a centralized unit
		functional language:  and the private user plane...

Claim(s) 9
	a private donor distributed unit
		generic holder: a private donor distributed unit
		functional language: ...

	a private centralized unit
		generic holder: a private centralized unit
		functional language: ...

Claim(s) 11
	a first factory machine via a first cellular sidelink
		generic holder: a first factory machine
		functional language:  via a first cellular sidelink...

	a second factory machine via a second cellular sidelink
		generic holder: a second factory machine


Claim(s) 17
	a first factory machine via a first cellular sidelink
		generic holder: a first factory machine
		functional language:  via a first cellular sidelink...

	a second factory machine via a second cellular sidelink
		generic holder: a second factory machine
		functional language:  via a second cellular sidelink...




35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 11, 17 and 2-5, 7-10, 12-15, 18-22
The independent claim(s) recite features of a “first factory machine,” “second factory machine,” and “third factory machine” that invoke interpretation under 35 U.S.C. 112(f), however no corresponding structure can be found in the Specification with respect to the invoking features (see above for more details).  That is, “factory machine” is a generic phase that encompasses a variety of different types of machines and wildly different structure. The Specification does not provide any specific example of what “factory machine” can be embodied as. Consequently the claims are unclear. Dependent claims are also rejected for similar reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025)
Claim(s) 1, 11, 17
GUPTA_439 teaches
	a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: UE have processor and logic stored in memory, such as CRM, to carry out the disclosed embodiments. <FIG(s). 1; para. 0008-0010, 0013, 0043>.
	operating the mobile cellular user equipment to provide a first local breakout service to a first factory machine via a first cellular sidelink channel; UE 120 can provide a service to another UE 120 via a sidelink. GUPTA_439 discloses that the UE can be a device of a factory automation system. Accordingly where a UE is disclosed, it can be considered to be a factory machine. Consequently UE 120 can provide a sidelink service to a factory device in an automation system. <FIG(s). 1; para. 0042, 0048, 0102>.

	wherein the first local breakout service and the second local breakout service comprise factory automation services; and In this case, the UE 120 provide the other factor devices various services such as scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the base station. These actions are the functional equivalent as providing control signals to other UEs which can be factory devices and therefore can be considered factor services <para. 0048, 0102>.
	operating the operating the mobile cellular user equipment to exchange, via the first cellular sidelink channel and the second cellular sidelink channel, factory signals between the first factory machine and the second factory machine. The intermediate UE includes relaying signals between (similar to a base station) subordinate UEs (factory devices). <para. 0048, 0102>. <para. 0048, 0102>.
GUPTA_439 does not explicitly teach
services that are particularly factory automation services type, and
signals that are particularly factory automation control signals
However in a similar endeavor, SELVANESAN_025 teaches
services that are particularly factory automation services type, and signals that are particularly factory automation control signals. A plurality of user devices may be grouped together for a sidelink communication among each other include, for example, factory automation. In the case of factory automation, a plurality of mobile or stationary machines within a factory may be equipped with user devices and grouped together for a sidelink communication, for example for controlling the operation of the machine, like a motion control of a robot.  <para. 0014>.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), in view of Pan_298 (US20200221298), and further view of Elgarisi_328 (US20140286328)
Claim(s) 2, 13, 21
As discussed herein, GUPTA_439 teaches a machine that is a factory machine.
GUPTA_439 does not explicitly teach
wherein the operations further comprise 
allocating an internet protocol address to the first machine, and 
associating the internet protocol address with the first cellular sidelink channel.
However in a similar endeavor, Pan_298 teaches
allocating an internet protocol address to the first machine, and UE to UE direct link over PC5 includes UE1 taking the role as UE-based router including acting as a DHCPv4 server, IPv6 router, or both for servicing other UEs which includes assigning IP address to the other UEs  <FIG(s). 5; para. 0051-0060, 0130-0134, 0139-0140, 0143-0152>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by Pan_298. One of ordinary skill in the art 
However in a similar endeavor, Elgarisi_328 teaches
associating the internet protocol address with the first cellular sidelink channel. STA stores an IP mapping table that associates links corresponds to other STA with their end point IP address <para. 0043>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439, SELVANESAN_025 and Pan_298 with the embodiment(s) disclosed by Elgarisi_328. One of ordinary skill in the art would have been motivated to make this modification in order to improved packet processing techniques, including scenarios for direct STA-to-STA communications. See para. 0019.
Note: There is not patentable distinction between the word “first” and “second” in the context of the claims since the “first” and “second” factory machine since applying the operations of the claims above can be independently applied to another (“second,” “third”) factory machine.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), and further view of Pan_298 (US20200221298)
Claim(s) 19
As discussed herein, GUPTA_439 teaches a machine that is a factory machine.
GUPTA_439 does not explicitly teach
wherein the operations further comprise, allocating, by the mobile cellular user equipment a first internet protocol address to the first machine.
However in a similar endeavor, Pan_298 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by Pan_298. One of ordinary skill in the art would have been motivated to make this modification in order to support multiple services on a one-to-one sidelink communication link between the first UE and a second UE. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), and further view of LEE_442 (US20180084442)
Claim(s) 3
GUPTA_439 does not explicitly teach
wherein a user plane function is incorporated into the mobile cellular user equipment, and 
	wherein the operations further comprise facilitating routing internet protocol packet data from a local radio access network via the user plane function to the second factory machine using a second cellular sidelink channel.
However in a similar endeavor, LEE_442 teaches
wherein a user plane function is incorporated into the mobile cellular user equipment, and  Relay UE implements a user plane protocol stack for ProSe direct communication, where the UE is for mobile cellular communications.  <FIG(s). 6; para. 0072>.
	wherein the operations further comprise facilitating routing internet protocol packet data from a local radio access network via the user plane function to the second factory 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.


Claim(s) 15
GUPTA_439 does not explicitly teach
routing, by the mobile cellular user equipment via a third cellular sidelink channel, an internet protocol data packet from a local radio access network to a third user equipment that is served by the mobile cellular user equipment in a local radio access network area.
However in a similar endeavor, LEE_442 teaches
routing, by the mobile cellular user equipment via a third cellular sidelink channel, an internet protocol data packet from a local radio access network to a third user equipment that is served by the mobile cellular user equipment in a local radio access network area. UE acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. While FIG. 9 shows only two UEs being served by relay device 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), and further view of Buesker_859 (US20160315859)
Claim(s) 4, 22
GUPTA_439 does not explicitly teach
maintaining a routing data structure that maps allocated internet protocol addresses to respective cellular sidelink channels, and 
accessing the routing data structure based on internet protocol information associated with the internet protocol packet data to determine the second cellular sidelink channel.
However in a similar endeavor, Buesker_859 teaches
maintaining a routing data structure that maps allocated internet protocol addresses to respective cellular sidelink channels, and  The routing table 188 may include a "mapping" of IP addresses to data link interfaces; the data link interfaces correspond to one or more devices of the first data link group, wherein the data link interfaces function and act in an equivalent manner as a sidelink channel <para. 0040-0041>.

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.
Claim(s) 12, 18
GUPTA_439 teaches
wherein the mobile cellular user equipment sends, by the mobile cellular user equipment, via first cellular sidelink channel and the second cellular sidelink channel, internet protocol packet data from a local radio access network to the first factory machine and the second factory machine. In this case, the UE 120 provide the other factor devices various services such as scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the base station. These actions are the functional equivalent as providing control signals to other UEs which can be factory devices and therefore can be considered factor services <para. 0048, 0102>.
GUPTA_439 does not explicitly teach
sending via multicast
However in a similar endeavor, Buesker_859 teaches
sending via multicast. For data corresponding to service (i.e., user data), UE can multicast the data to a first data link group comprising multiple devices. The data is sent over a 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.
Claim(s) 14
GUPTA_439 does not explicitly teach
maintaining, by the mobile cellular user equipment, a first mapping from a first internet protocol address to the first cellular sidelink channel, and 
maintaining, by the mobile cellular user equipment, a second mapping from a second internet protocol address to the second cellular sidelink channel.
However in a similar endeavor, Buesker_859 teaches
maintaining, by the mobile cellular user equipment, a first mapping from a first internet protocol address to the first cellular sidelink channel, and The routing table 188 may be stored at device and maintained, include a "mapping" of IP addresses to data link interfaces; the data link interfaces correspond to one or more devices of the first data link group, wherein the data link interfaces function and act in an equivalent manner as a sidelink channel. Routing table is used to determine the destination of outbound packs. Accordingly, an IP address is mapped to a data link interface such that the packet of the IP address gets sent over the mapped data link interface to the appropriate devices. <FIG(s). 2, 3B; para. 0040-0041, 0047, 0068>
more devices of the first data link group, wherein the data link interfaces function and act in an equivalent manner as a sidelink channel. Routing table is used to determine the destination of outbound packs. Accordingly, an IP address is mapped to a data link interface such that the packet of the IP address gets sent over the mapped data link interface to the appropriate devices. Therefore, this implicitly includes storing routing table data for another device mapped to an address. <FIG(s). 2, 3B; para. 0040-0041, 0047, 0068>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), in view of LEE_442 (US20180084442), and further view of Buesker_859 (US20160315859)
Claim(s) 5
GUPTA_439 does not explicitly teach
wherein a user plane function is incorporated into the mobile cellular user equipment, 	and 
	wherein the operations further comprise multicasting internet protocol packet data from a local radio access network via the user plane function to 
second factory machine via a second cellular sidelink channel and to 

However in a similar endeavor, LEE_442 teaches
wherein a user plane function is incorporated into the mobile cellular user equipment, 	and  Relay UE implements a user plane protocol stack for ProSe direct communication.  <FIG(s). 6; para. 0072>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.
However in a similar endeavor, Buesker_859 teaches
	wherein the operations further comprise multicasting internet protocol packet data from a local radio access network via the user plane function to  second factory machine via a second cellular sidelink channel and to  a third factory machine via a third cellular sidelink channel For data corresponding to service (i.e., user data), first can multicast the data to a first data link group comprising multiple devices. The data is sent over a first link interface to the multiple devices such that each respective link to each respective device over the interface is considered its own channel. Accordingly, the device multicasts the user data to a first group member over a first link and a second group member over a second link via the first link interface. Since the data is user data, the functionality that enables this multicasting can be considered a user plane function.  <para. 0031, 0039-0041>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439, SELVANESAN_025 and LEE_442 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), in view of LEE_442 (US20180084442), and further view of Mildh_688 (US20200084688)
Claim(s) 7
GUPTA_439 does not explicitly teach
wherein a private user plane function incorporated into a local private network comprising a locally hosted donor distributed unit communicatively coupled via private user plane traffic to a centralized unit and the private user plane function, and 
the operations further comprising operating the mobile cellular user equipment to provide a third local breakout service to the first factory machine that comprises operating the mobile cellular user equipment as an intermediate node to communicate the internet protocol data packet from the first factory machine to the private user plane function.
However in a similar endeavor, LEE_442 teaches
the operations further comprising operating the mobile cellular user equipment to provide a third local breakout service to the first factory machine that comprises operating the mobile cellular user equipment as an intermediate node to communicate the internet protocol data packet from the first factory machine to the private user plane function. Proximity-based services (ProSe) mean a communication between two or more UEs in proximity that are ProSe-enabled, by means of user plane transmission using E-UTRA technology. Accordingly, UE-to-UE Relay communications include, for user data, utilizing user plane functionality as shown in FIG. 6 such that when a UE receives an IP data packet in the user plane from another UE, the packet is sent to one of the sublayers in the user plane protocol stack for ProSe. UE acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. In the course of providing relay services, the relay UE can receives another (second) packet from one of the remote UEs the 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439 and SELVANESAN_025 with the embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.
However in a similar endeavor, Mildh_688 teaches
wherein a private user plane function incorporated into a local private network comprising a locally hosted donor distributed unit communicatively coupled via private user plane traffic to a centralized unit and the private user plane function, FIG. 3 shows a DU communicatively coupled via user plane traffic, to a CU (either CU(UE) or CU (IAB Node) and a UPF (UE). The DU can be considered locally hosted since the claim does not specify as to what the "locally" is relative to. Accordingly, the DU is locally hosted with respect to the network and/or can be considered locally hosted because it is a discreet element in FIG. 3 (i.e., its local to itself) <FIG(s). 3, 4; para. 0048-0056>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439, SELVANESAN_025 and LEE_442 with the embodiment(s) disclosed by Mildh_688. One of ordinary skill in the art would have been motivated to make this modification in order to disclosure address shortcomings in NG-RAN split DU/CU architectures that are arranged in an IAB configuration, thereby enabling the otherwise-advantageous deployment of IAB solutions. See Background and para. 0021-0023.
Claim(s) 9
GUPTA_439 does not explicitly teach

the centralized unit is a private centralized unit.
However in a similar endeavor, Mildh_688 teaches
wherein the locally hosted donor distributed unit is a private donor distributed unit, and  the centralized unit is a private centralized unit. Mildh_688 explicitly teaches that embodiments can be of a private hosted network and therefore the units would be considered a private type. <FIG(s). 3, 4; para. 0048-0056, 0187>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439, SELVANESAN_025 and LEE_442 with the embodiment(s) disclosed by Mildh_688. One of ordinary skill in the art would have been motivated to make this modification in order to disclosure address shortcomings in NG-RAN split DU/CU architectures that are arranged in an IAB configuration, thereby enabling the otherwise-advantageous deployment of IAB solutions. See Background and para. 0021-0023.
Claim(s) 10
GUPTA_439 does not explicitly teach
wherein the mobile cellular user equipment is communicatively coupled to the private user plane function via an internet access and backhaul node.
However in a similar endeavor, Mildh_688 teaches
wherein the mobile cellular user equipment is communicatively coupled to the private user plane function via an internet access and backhaul node. UE is connected to UPF via IAB node <FIGs. 4>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439, SELVANESAN_025 and LEE_442 with the embodiment(s) disclosed by Mildh_688. One of 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), and further view of DeJardine_097 (US20150095097)
Claim(s) 20
GUPTA_439 teaches

sending a third internet protocol data packet to the first factory machine via the first cellular sidelink interface. In this case, the UE 120 provide the other factor devices various services such as scheduling operations, resource selection operations, and/or other operations described elsewhere herein as being performed by the base station including routing IP packets via the side link <para. 0048, 0102>.
GUPTA_439 does not explicitly teach
receiving an internet protocol data packet from an application server, and 
However in a similar endeavor, DeJardine_097 teaches
receiving an internet protocol data packet from an application server, and In one embodiment, user device 160 provides access to a user to either or both of the application servers 115 and 125 to create, modify and access task flows in accordance with the present disclosure. Access network 112 enables the communication between user device 160 and application server 125, which would implicitly include receiving IP packet data from the server 125 to user device 160. <FIG(s). 1, 2, 4; para. 0018-0019, 0021-0024>.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GUPTA_439 (US20190313439) in view of SELVANESAN_025 (US20210212025), in view of LEE_442 (US20180084442), in view of Mildh_688 (US20200084688), and further view of DeJardine_097 (US20150095097)
Claim(s) 8
GUPTA_439 teaches
wherein the internet protocol packet data comprises a first internet protocol packet data, Embodiments are can be in accordance with NR/5G which uses IP packet protocols <FIG(s) 1.; para. 0003-000, 0077>.
GUPTA_439 does not explicitly teach
	wherein the local private network hosts an application server, and 
	wherein the operations further comprise, communicating a second internet protocol packet data from the application server to the first factory machine.
However in a similar endeavor, DeJardine_097 teaches
wherein the internet protocol packet data comprises a first internet protocol packet data, communicating IP packet data. <FIG(s). 1, 2, 4; para. 0018-0019, 0021-0024>.
	wherein the local private network hosts an application server, and  Private network 130 may include an application server (AS) 125  <FIG(s). 4; para. 0020>.
	wherein the operations further comprise, communicating a second internet protocol packet data from the application server to the first factory machine. In one embodiment, user 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by GUPTA_439, SELVANESAN_025, LEE_442 and Mildh_688 with the embodiment(s) disclosed by DeJardine_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved workflow creation tools to match the pace of technology development. See para. 0001-0002.

Relevant Cited References
SELVANESAN - EP18197384.3
US20190132707
US20210250957
US20210250118
US20210212030

Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 1, 17
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the 
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/ANDRE TACDIRAN/
Examiner, Art Unit 2415